Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 1 of 17 PageID #: 786



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 PRESTON CHARLES, et al.,                                        REPORT AND
                                       Plaintiffs,               RECOMMENDATION
                    - against -
 OPINION ACCESS CORP., et al.,                                   16-CV-6868 (KAM) (JO)
                                       Defendants.
 ----------------------------------------------------------X

 James Orenstein, Magistrate Judge:

          Plaintiffs Preston Charles and Carlos E. Pabon, purporting to act on behalf of themselves

 and similarly situated co-workers, have accused defendant Opinion Access Corp. and its president,

 defendant Jimmy R. Hoffman, of failing to pay them required wages and related violations of their

 rights under federal and state law. See Docket Entry ("DE") 1 (Complaint). The parties now jointly

 ask the court to certify a settlement class, approve a proposed settlement, and approve an award of

 attorneys' fees. See DE 35; DE 37. Upon a referral from the Honorable Kiyo A. Matsumoto, United

 States District Judge, and for the reasons set forth below, I respectfully recommend that the court

 exercise its authority under the proposed settlement agreement to reduce the proposed award of fees

 and costs to $198,888.07 (consisting of $189,890.00 in fees and $9,109.07 in costs), with the

 remainder to be allocated to class members, and, with that change, grant the motions.

 I.       Background

          On December 13, 2016, the two plaintiffs filed a putative collective and class action

 complaint accusing the defendants of failing to pay them and other employees the wages to which

 they were entitled under the FLSA and the pertinent wage laws of New York. See DE 1; 29 U.S.C.

 § 201 et seq. (the Fair Labor Standards Act or "FLSA"); N.Y. Labor Law §§ 191, 195, 650 et seq.

 ("NYLL"); 12 N.Y. Comp. Code R. & Regs. § 142-2.3 (New York Minimum Wage Order for

 Miscellaneous Industries and Occupations). They alleged that the defendants violated their rights

 under those laws to compensated training, overtime wages, call-in pay, and receipt of accurate wage
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 2 of 17 PageID #: 787



 statements. See id. On January 5, 2018, the parties reported that they had agreed in principle to settle

 the case. See DE 22. On February 27, 2018, the parties moved for preliminary approval of a

 proposed class settlement, and I granted the motion on March 8, 2018. See DE 26; DE 30.

         The parties then filed a motion seeking certification of a settlement class, final approval of

 the proposed settlement, and approval of attorneys' fees and costs. See DE 35 (motion for

 Settlement Approval); DE 36 (supporting memorandum) ("Settlement Memo."); DE 37 (motion for

 fees); DE 38 ("Fees Memo."); DE 39 (supporting declaration of plaintiffs' counsel) ("Rahman

 Decl."). I held a fairness hearing on August 21, 2018, at which three putative class members

 appeared; while all three had questions and one objected to the proposed attorneys' fees, none

 objected to the overall settlement proposal. See DE 44 (minute entry); DE 45 (transcript) ("Tr."); see

 also DE 34 (submission by putative class member Chrislyn Williams seeking to opt in and be heard

 at the hearing and expressing concern about the proposed attorneys' fees). Following the hearing, on

 August 31, 2018, the plaintiffs filed a supplemental letter with additional information and exhibits.

 See DE 47 ("Supplemental Letter"). The court referred the motion to me by order dated October 23,

 2018.

         At a conference on March 11, 2019, the court advised the parties that it anticipated denying

 the Motion for Settlement Approval, based on the reversion clause contained in the settlement

 agreement and additional factual information not available to the court or the putative class

 members at the time the court granted preliminary approval of the proposed settlement. The court

 further indicated that it anticipated denying the Motion for Fees, based on a finding that a fee award

 of approximately one-third of the settlement fund was excessive in this case. See Minute Entry dated

 March 11, 2019. On March 14, 2019, the parties asked the court hold the pending motions for final

 settlement approval and fees in abeyance while the parties attempted to renegotiate certain terms of


                                                    2
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 3 of 17 PageID #: 788



 the settlement agreement. See DE 54. Judge Matsumoto terminated the pending motions without

 prejudice based upon the parties' request. See Order dated March 14, 2019.

           The parties agreed to revised settlement terms at a conference on April 3, 2019. See DE 56.

 On July 3, 2019, they submitted a letter supplementing the previously terminated motions and

 detailing the differences between the original and revised settlement agreements and motions for

 attorneys' fees and expenses. See DE 58 ("Revised Memo."); DE 58-1 ("Revised Settlement"). In

 part, the Revised Settlement proposed to create an aggregate settlement fund of one million dollars,

 no portion of which would revert to the defendants. See Revised Settlement ¶¶ 1.20, 5.1.

           The gross settlement amount is inclusive of all class counsel attorneys' fees and costs,

 settlement administration costs, payments to authorized claimants, and incentive awards. See id.

 ¶ 1.20. The Revised Settlement provides that the amount each authorized claimant will receive is to

 be calculated by summing up "points" that are assigned to each claimant and represent the number

 of days worked and the positions they held. See id. ¶ 5.2.B. After subtracting attorneys' fees and

 costs, claims administrator's costs, and incentive awards, the remainder of the gross settlement fund

 is to be divided among the authorized claimants according to the number of points each claimant

 has accrued. See id. The Revised Settlement further provides that any incentive awards and attorneys'

 fees and costs that are not approved are to be distributed pro rata among the authorized claimants.

 See id.

 II.       Discussion

           A.      Certification of the Settlement Class

           Plaintiffs seeking to certify a class under Rule 23 must plead and show numerosity,

 commonality, typicality, and adequacy. See Fed. R. Civ. P. 23(a). None of these requirements can be

 presumed, but rather each must be affirmatively demonstrated by the plaintiff. See Wal-Mart Stores,


                                                      3
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 4 of 17 PageID #: 789



 Inc. v. Dukes, 564 U.S. 338, 350 (2011) (noting that Rule 23 does not set forth a mere pleading

 standard).

         The putative settlement class has 5,509 members, of whom 1,202 have submitted authorized

 claims. See Settlement Memo. at 4; Supplemental Letter at 2. Those facts establish that the proposed

 settlement class is "so numerous that joinder of all members is impracticable." Fed. R. Civ. P.

 23(a)(1). All class members were the defendants' employees who claim that they did not receive the

 proper wages for hours worked, the 'call-in' pay to which they were entitled, or the required accurate

 wage statements. See Settlement Memo. at 8. There are, therefore, "questions of law or fact common

 to the class." Fed. R. Civ. P. 23(a)(2). The claims of the named plaintiffs involve FLSA and NYLL

 claims that are similar to those made by the other class members and are thus "typical of the claims

 or defenses of the class." Fed. R. Civ. P. 23(a)(3). As discussed below, it is a closer call as to whether

 the named plaintiffs "will fairly and adequately protect the interests of the class[,]" Fed. R. Civ. P.

 23(a)(4), but I ultimately conclude that they will.

         The typicality analysis of Rule 23(a)(3) overlaps with the adequacy analysis of Rule 23(a)(4),

 as both require the convergence of the representative's and the class members' interests. The

 adequacy element goes a step further, however, requiring that "the proposed class representative

 must have an interest in vigorously pursuing the claims of the class, and must have no interests

 antagonistic to the interests of other class members." Denney v. Deutsche Bank AG, 443 F.3d 253, 268

 (2d Cir. 2006). To demonstrate the absence of antagonistic interests, the class representative must

 show only that there is no affirmative conflict between the representative and the class, not that the

 interests of the representative and the class are identical. See id. Conflicts between the representative

 and the class that are "speculative and hypothetical" do not affect the adequacy inquiry. In re Olsten

 Corp. Securities Litig., 3 F. Supp. 2d 286, 296 (E.D.N.Y. 1998).


                                                       4
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 5 of 17 PageID #: 790



         While the proposed revised settlement raises some concerns about the adequacy of the class

 representative, ultimately these concerns are not sufficient to affect the adequacy analysis. My

 concerns center on the discrepancy between the plaintiffs' actual recovery and the defendants'

 maximum exposure. The plaintiffs contend that if they prevailed at trial, their maximum recovery on

 behalf of the proposed class would be seventeen million dollars. See Tr. at 24. Yet they proposed to

 settle the case for only one million dollars – less than six percent of the potential award. Such a

 compromise raises serious questions about the commitment of the class representatives to extract

 the best possible outcome for the absent class members. Nevertheless, there is no evidence of

 affirmative conflict between the representatives and the class, rendering the perceived conflict

 "speculative and hypothetical." In re Olsten Corp. Sec. Litig., 3 F. Supp. 2d at 296. Moreover, while the

 overall maximum recovery the plaintiffs envision is higher, they also contend that the maximum

 amount they could recover in unpaid wages (excluding other forms of relief) is only two million

 dollars. See Settlement Memo. at 16-17. The million dollars the defendants have agreed to pay thus

 represents half of the class members' actual (as opposed to statutory) damages. Further, my earlier

 concerns about the adequacy of the class representatives are somewhat assuaged by their decision –

 made in response to the court's unwillingness to accept the original agreement, to be sure – to

 abandon the reversion clause they initially accepted. Jettisoning that provision will likely result in

 authorized claimants collecting a larger settlement than they would have obtained under the original

 agreement. I therefore conclude that the plaintiffs satisfy the adequacy requirement, and, as a result,

 all the prerequisites for class certification under Rule 23(a).

         Finally, the plaintiffs must establish that the proposed class meets the requirements of Rule

 23(b). "Under Rule 23(b)(3), a proposed class must be sufficiently cohesive and common issues must

 predominate in order to warrant adjudication as a class." Xiao Ling Chen v. XpresSpa at Terminal 4 JFK

 LLC, 2019 WL 5792315, at *8 (E.D.N.Y. Aug. 20, 2019) (citing Amchem Prods., Inc. v. Windsor, 521
                                              5
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 6 of 17 PageID #: 791



 U.S. 591, 623 (1997)). The plaintiffs have asserted – and the defendants have agreed (for settlement

 purposes only) that "core factual allegations and legal theories predominate over any factual or legal

 variations among Class Members." See Settlement Memo. at 18. The plaintiffs have alleged that the

 putative settlement class members were subject to the same pay policies and procedures. See id. at 1-

 2. This is sufficient to satisfy the predominance requirement of Rule 23(b)(3). See Rasulev v. Good

 Agency, Inc., 2017 WL 11507653, at *5 (E.D.N.Y. Apr. 19, 2017). Because all of the putative

 settlement class members assert wage claims under federal and state law that are legally

 indistinguishable from the plaintiffs' claims in every respect except as to the amount of potential

 damages, I conclude "that the questions of law or fact common to class members predominate over

 any questions affecting only individual members, and that a class action is superior to other available

 methods for fairly and efficiently adjudicating the controversy." Fed. R. Civ. P. 23(b)(3).

 Accordingly, I respectfully recommend that the court certify the class.

         B.       Approval of Class Action Settlement

         To determine whether a proposed settlement is fair and reasonable, courts consider its

 procedural and substantive fairness, asking whether the compromise is "fair, adequate, and

 reasonable" and "not a product of collusion." Maywalt v. Parker & Parsley Petroleum Co., 67 F.3d 1072,

 1077-78 (2d Cir. 1995) (internal citations omitted); see also Fed. R. Civ. P. 23(e). In assessing

 procedural fairness, courts look to the negotiating process leading to the settlement. See Wal-Mart

 Stores, Inc. v. Visa U.S.A. Inc., 396 F.3d 96, 116 (2d Cir. 2005). In assessing substantive fairness,

 courts consider whether the settlement's terms are fair, adequate and reasonable per the factors set

 out in City of Detroit v. Grinnell Corp. 495 F.2d 448 (2d Cir. 1974) abrogated on other grounds, Goldberger v.

 Integrated Res., Inc., 209 F.3d 43 (2d Cir. 2000). While the court need not undertake the same "detailed

 and thorough investigation that it would undertake if it were actually trying the case," it must


                                                        6
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 7 of 17 PageID #: 792



 nevertheless "eschew any rubber stamp approval in favor of an independent evaluation." Grinnell,

 495 F.2d at 462.

                 1.      Procedural Fairness

         The original proposed settlement was negotiated by counsel after the exchange of relevant

 documents with the help of an experienced mediator. See Settlement Memo. at 2-3; see also Massiah v.

 MetroPlus Health Plan, Inc., 2012 WL 5874655 at *2 (E.D.N.Y. Nov. 20, 2012) (citing Clark v. Ecolab,

 2009 WL 6615729 at *4 (S.D.N.Y. Nov. 27, 2009) (noting the mediator's experience in class action

 employment matters)). The terms of the Revised Settlement were agreed upon at a settlement

 conference before me. See DE 56. Settlements reached as a result of arms-length negotiations with

 the assistance of a mediator or a judge enjoy a presumption of procedural fairness. See id.; Yahraes v.

 Rest. Assocs. Events Corp., 2013 WL 139730, at *1 (E.D.N.Y. Jan. 10, 2013). I therefore conclude that

 the process leading to the proposed settlement and its subsequent revision was procedurally fair.

                 2.      Substantive Fairness

         Courts use the Grinnell factors to assess the substantive fairness of a proposed class action

 settlement. The nine factors are:

         (1) the complexity, expense and likely duration of the litigation; (2) the reaction of
         the class to the settlement; (3) the stage of the proceedings and the amount of
         discovery completed; (4) the risks of establishing liability; (5) the risks of establishing
         damages; (6) the risks of maintaining the class action through the trial; (7) the ability
         of the defendants to withstand a greater judgment; (8) the range of reasonableness of
         the settlement fund in light of the best possible recovery; [and] (9) the range of
         reasonableness of the settlement fund to a possible recovery in light of all the
         attendant risks of litigation[.]

 Grinnell, 495 F.2d at 463; see also Karic v. Major Auto. Companies, Inc., 2015 WL 9433847, at *7-8

 (E.D.N.Y. Dec. 22, 2015). The proposed revised settlement creates an aggregate settlement fund of

 $1,000,000.00 to compensate class members for the claims and plaintiffs' counsel for their fees and

 costs, to provide incentive awards to three plaintiffs, and to cover the costs of administering the

                                                      7
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 8 of 17 PageID #: 793



 fund. See Settlement Memo. at 3; Revised Memo at 1. The proposed incentive awards range from

 $15,000.00 for the two named plaintiffs to $5,000.00 for an early opt-in plaintiff. See Revised

 Settlement at ¶ 1.18. A review of the settlement's substantive terms in light of the Grinnell factors

 reveals that the settlement is substantively fair, reasonable, and adequate.

         Complexity, Expense, and Likely Duration of Litigation. Though this case is not particularly

 complex, there are thousands of putative class members with claims that span seven years. See

 Settlement Memo. at 14. Further litigation would incur additional expenses, including depositions of

 opt-in plaintiffs and others, motion practice, trial preparation, and trial and appeal, that could

 significantly reduce the plaintiffs' recovery. See Flores v. Mamma Lombardi's of Holbrook, Inc., 104 F.

 Supp. 3d 290, 299 (E.D.N.Y. 2015); see also Romero v. La Revise Assocs., L.L.C., 58 F. Supp. 3d 411,

 420 (S.D.N.Y. 2014) (finding that in FLSA and NYLL actions, "the large number of class members

 and the fact-intensive nature of their claims mean that litigation would likely be lengthy, complex,

 and expensive"). As such, this factor counsels in favor of approval of settlement.

         The Reaction of the Class to the Settlement. The fact that most class members have neither

 objected to nor opted out of the settlement weighs in favor of approval. See Wal-Mart Stores, Inc. v,

 396 F.3d at 118 ("[T]he absence of substantial opposition is indicative of class approval."). The

 reaction of the class to the settlement was positive, with only five of the 5,509 putative class

 members objecting or opting out. See Settlement Memo. at 4. Two objectors raised concerns at the

 fairness hearing. Chrislyn Williams objected only to the amount of the attorneys' fees and indicated

 that she wished to have the settlement approved with a reduced fee award. See Tr. at 19. Elsie

 Estefania, who chose to remain a member of the settlement class, submitted a letter objecting that

 the settlement should be higher because the defendants engaged in racial discrimination. See DE 48

 (Estefania Letter); Settlement Memo. at 15 n.1. This objection is at least partially mooted by the fact

 that the plaintiffs will not be releasing any non-wage and hour claims as part of the settlement. See
                                                     8
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 9 of 17 PageID #: 794



 Settlement Memo. at 15 n.1. That the overwhelming majority of class members neither objected to

 nor opted out of the settlement is a "strong indication that the proposed settlement is fair,

 reasonable and adequate." Flores, 104 F. Supp. 3d at 302.

         Stage of Proceedings and Discovery Completed. The third Grinnell factor requires that parties have

 sufficiently investigated the facts to allow all counsel to assess the merits of the case and the court to

 make an intelligent appraisal of the settlement. See Hall v. ProSource Tech., LLC, 2016 WL 1555128, at

 *6 (E.D.N.Y. Apr. 11, 2016) (citing In re Sinus Buster Prods. Consumer Litig., 2014 WL 5819921, at *9

 (E.D.N.Y. Nov. 10, 2014)). The parties exchanged information including: relevant employment

 policies, handbooks, internal memoranda, and training manuals; plaintiffs' payroll and time records;

 a statistically significant sampling of payroll and time records for putative class members; lists of new

 interviewer hires and trainees for the relevant statutory period; documents sufficient to identify the

 number of interviewers who worked on each day of the relevant statutory period, and the New York

 State Department of Labor's file in connection with two prior actions against the plaintiffs for

 unpaid wages, both of which settled. See Settlement Memo. at 2. The third factor thus favors

 approval.

         Risks of Establishing Liability and Damages. The fourth and fifth Grinnell factors concern the

 risks of establishing liability and damages and require the court to "balance the benefits of a certain

 and immediate recovery against the inherent risk of litigation." In re Med. X-Ray Film Antitrust Litig.,

 1998 WL 661515, at *4 (E.D.N.Y. Aug. 7, 1998). To prove liability, the plaintiffs would need to

 overcome the defendants' arguments, among others, that the interviewer training program qualified

 as a non-compensable educational or vocational training program, that the call-in pay provision did

 not violate NYLL because it was a bona fide policy outlined in the employee handbook, and that the

 plaintiffs would be forbidden from double-dipping by collecting both penalties resulting from

 inaccurate wage statements and damages tied to the inaccurate statements. See Settlement Memo. at
                                                  9
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 10 of 17 PageID #: 795



 18-19. Establishing liability under the FLSA and NYLL is fact-intensive and the defendants have

 colorable defenses, thus posing at least arguable risks to the plaintiffs in establishing liability and

 damages. See Massiah, 2010 WL 5874655, at *4. While the risk factor may not weigh heavily in favor

 of approval, I cannot conclude that it weighs against it.

         Risks of Maintaining a Class Action Through Trial. The sixth Grinnell factor considers the risks of

 maintaining the class through the trial. The plaintiffs contend that the defendants would contest a

 claim for class certification, arguing that differences in the types of claims made by class members

 preclude certification. See Settlement Memo. at 19. I cannot agree that these claimed risks – which

 the parties ignore in explaining why the court should approve a settlement class – favor approval;

 however, they do not outweigh the other factors that do.

         Ability to Withstand a Greater Judgment. Though the defendants' ability to withstand a greater

 judgment is a Grinnell factor, standing alone, the ability to do so does not indicate that a settlement is

 unfair. See Hall, 2016 WL 1555128, at *8 (citing In re Austrian & German Bank Holocaust Litig., 80 F.

 Supp. 2d 164, 178 (S.D.N.Y. 2000)). The plaintiffs raise concerns about the defendants' ability to

 withstand a greater judgment, noting that the defendants no longer operate in New York State. See

 Settlement Memo. at 20. "Courts have recognized that a Defendant's ability to pay is much less

 important than the other Grinnell factors, especially where the other factors weigh in favor of

 approving settlement," In re Sinus Buster Prods. Consumer Litig., 2014 WL 5819921, at *11. I conclude

 that this factor favors approval, albeit only slightly.

         Range of Reasonableness of the Settlement. Courts do not ask whether the settlement reached is the

 highest possible recovery, but rather whether the settlement is reasonable in light of the risks of

 litigation. See Bodon v. Domino's Pizza, L.L.C., 2015 WL 588656, at *6 (E.D.N.Y. Jan. 16, 2015) (citing

 Citigroup Inc. Secs. Litig., 965 F. Supp. 2d, 369, 384 (S.D.N.Y. 2013)). The proposed settlement

 amount here is only six percent of the plaintiffs' anticipated maximum recovery. Standing alone, that
                                                     10
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 11 of 17 PageID #: 796



 fact does not require the court to reject the settlement. See Grinnell, 495 F.2d at 455 & n.2. But it

 does weigh in the balance. In the absence of a satisfactory explanation, 1 the limited extent of relief

 the settlement provides disfavors approval. And while all litigation entails some risk, the plaintiffs

 have not adequately explained why the risks attendant to this litigation justify binding all class

 members to a recovery representing six percent of what they might achieve at trial. 2 This factor thus

 counsels against approval of the settlement.

         No single Grinnell factor is dispositive. While I conclude that some factors weigh against

 approval, most of them weigh, to varying degrees, in favor of it. Taking all of the factors into

 consideration, I respectfully recommend that the court find that the proposed settlement is

 substantively fair.

         C.       Incentive Awards

         The plaintiffs request incentive awards of $15,000.00 for each of the two named plaintiffs,

 and an additional $5,000.00 incentive award for opt-in plaintiff Freddy Graciano. See Settlement

 Memo. at 4. Incentive awards are commonly given to plaintiffs in class actions in recognition of the

 time and effort they expend and the risks they incur in bringing the action. See Massiah, 2012 WL

 5874655 at *8. The amounts requested for the incentive awards are reasonable. See Willix v.

 Healthfirst, Inc., 2011 WL 754862, at *7 (E.D.N.Y. Feb. 18, 2011) (approving service awards of




 1
   For example, a court might overlook the relatively small amount of monetary relief where that " is
 but one form of the relief requested by the plaintiffs." Officers for Justice v. Civil Service Comm'n and Cty.
 of San Francisco, 688 F.2d 615, 628 (9th Cir. 1982).
 2
   I acknowledge that class members may receive slightly more than six percent of the maximum
 potential recovery because the Revised Settlement provides for the pro rata distribution to
 authorized claimants of any proposed incentive awards or attorneys' fees that the court rejects. See
 Revised Settlement ¶ 5.2B. That fact, along with other provisions in the agreement that could result
 in adjustments to authorized claimants' actual recovery, does not materially affect my analysis.
                                                       11
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 12 of 17 PageID #: 797



 $30,000.00, $15,000.00, and $7,500.00 in a wage and hour action). I therefore recommend approving

 the incentive awards.

         D.      Approval of FLSA Collective Settlement

         FLSA claims prosecuted as a collective action do not implicate the same due process

 concerns as Rule 23 class actions because plaintiffs who do not opt in to the collective are not

 prevented from bringing their own suits. Accordingly, the standard for approving the settlement of a

 collective action under the FLSA is less exacting than that for approving a class action under Rule

 23. See Flores, 104 F. Supp. 3d, at 304 (citing Viafara v. MCIZ Corp., et al., 2014 WL 1777438, at *7

 (E.D.N.Y. May 1, 2014)). Courts must nevertheless examine an FLSA settlement for fairness,

 considering "whether the agreement reflects a reasonable compromise of disputed issues rather than

 a mere waiver of statutory rights brought about by an employer's overreaching." Tillman v. Luray's

 Travel, 2015 WL 7313867, at *1 (E.D.N.Y. Nov. 20, 2015) (internal citations omitted); see also Cheeks

 v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). For the reasons set forth above, I

 conclude that the proposed revised settlement is the result of extensive, arms-length negotiations

 that took place after the parties exchanged information, and that it reasonably resolves a bona fide

 dispute. I therefore respectfully recommend that the court approve the settlement of the plaintiffs'

 FLSA collective claims.

         E.      Attorneys' Fees

         The parties propose to allocate $300,000.00 of the settlement fund to compensate the

 plaintiffs' counsel. See Revised Memo. at 2. This requested award is high given that the parties began

 mediation early and initially came to a settlement agreement with minimal motion practice. What

 delays there were, moreover, were attributable to delays caused by the parties in their exchange of

 information and an original settlement proposal that the court rejected because it unfairly favored


                                                    12
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 13 of 17 PageID #: 798



 counsel and the defendants at the absent class members' expense. See DE 19; Minute Entry dated

 March 11, 2019.

         The plaintiffs appear to justify such high fees in part because they could have asked for even

 more by seeking a fee award equal to one third of the settlement amount. See Revised Memo. at 2.

 The plaintiffs' counsel has previously contended that the percentage method is the preferred method

 in this circuit for awarding fees in common fund cases. See Fees Memo. at 2-3. Yet the Second

 Circuit "expressly rejected an argument 'to adopt the percentage method as the presumptive

 approach to fee awards or to abandon the lodestar approach altogether.'" Flores, 104 F. Supp. 3d at

 307 (quoting McDaniel v. County of Schenectady, 595 F.3d 411, 418 (2d Cir. 2010)). Moreover, "the

 purported 'trend' among district courts within the Circuit to award a flat 33 1/3% percentage fee in

 employment common fund class action cases … appears to be driven by plaintiffs' counsel seeking

 high payouts at the expense of silent class members, and ignores important precedential rulings." Id.

 Courts have the discretion to choose either the lodestar or percentage approach, and if choosing a

 lodestar, whether a multiplier should be applied to the lodestar. See id. at 308. In making this choice,

 courts are to consider the Goldberger factors: counsel's time and labor, the litigation's magnitude and

 complexity, the risk of continued litigation, the quality of representation, the requested fee in

 relation to the settlement, and public policy concerns. See Goldberger v. Integrated Resources, Inc., 209 F.

 3d 43, 50 (2d Cir. 2000).

         The Goldberger factors here counsel in favor of the lodestar method. While no case is without

 risk, this FLSA case was relatively straightforward, as evidenced by the parties' ability to reach an

 initial settlement agreement early in discovery and with limited motion practice. The plaintiffs have

 neither identified any specific risks unique to this litigation, nor provided any reason to conclude




                                                      13
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 14 of 17 PageID #: 799



 that their counsel provided representation that was in any way out of the ordinary. 3 Moreover, the

 requested fee is quite high in relation to the fractional actual recovery, even after the revisions to the

 original settlement. I therefore recommend that the court adopt the lodestar method for awarding

 attorney's fees.

         The plaintiffs' counsel's contemporaneous billing records reflect 409.9 hours of work,

 resulting in hourly fees totaling $110,300.00. See DE 47-2 (Billing Records); Fees Memo. at 10. The

 plaintiffs seek to compensate their counsel at the following hourly rates: $450.00 for partner

 Douglas H. Wigdor, $325.00 for senior associate Tanvir Rahman, $200.00 each for associates Taylor

 Crabill and Tony P. Guan, and $125.00 for paralegal assistants Amanda Shi, Kathryn A. Robinson,

 and Natalie C. Kirchhoff. See Billing Records at 30. These billing rates either exceed or fall on the

 top end of those typically awarded in this district. See, e.g. Alvarez v. Sterling Portfolio Inv., LP, 2017 WL

 8790990, at *8 (E.D.N.Y. Dec. 13, 2017) (collecting cases demonstrating that the prevailing hourly

 rates are $300-$400 for partners, $200-$325 for senior associates, $100-$150 for junior associates,

 and $70-$100 for non-attorney professionals); Mauricio Ramirez v. Roka Japanese Food, Inc., 2019 WL

 2372866 at *9 (E.D.N.Y. June 5, 2019) (finding that "[p]aralegals and preadmission associates

 typically receive an hourly rate of $75 in this District in wage and hour cases") (citation omitted). I

 respectfully recommend adjusting the requested rates as follows: $400.00 for Douglas H. Wigdor,

 $300.00 for Tanvir Rahman, $150.00 each for Taylor Crabill and Tony P. Guan, and $75.00 for each

 of the three paralegal assistants. Adjusting the billing to reflect these rates yields a revised lodestar of

 $94,945.00.




 3
  I intend no denigration of counsel's qualification, efforts, or work product. I merely observe that
 the plaintiffs have not established that their counsel did anything that would justify a higher fee
 award than would otherwise be appropriate.
                                                      14
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 15 of 17 PageID #: 800



         The request for a $300,000.00 fee award would therefore reflect a multiplier of

 approximately 3.16. That is too high. "Post-Goldberger courts have generally refused multipliers as

 high as 2.03." In re Twinlab Corp. Sec. Litig., 187 F. Supp. 2d 80, 87 (E.D.N.Y. 2002) (cleaned up); see

 also Moses v. Apple Hospitality REIT, Inc., 2018 WL 1513631, at *9 (E.D.N.Y. Mar. 27, 2018) (rejecting

 requested multiplier of 2.13, which would be even higher applying appropriate billing rates, in favor

 of a fee representing 25 percent of the class action settlement fund). Doubling the lodestar would

 yield fees of $189,890.00. I respectfully recommend awarding fees in that amount, 4 with the

 remainder of the requested fees to be allocated to class members pro rata. 5

         F.      Costs

         The parties propose to allocate $9,601.84 of the settlement fund to reimburse the plaintiffs'

 counsel for their litigation costs. See DE 39-9 (Expense Invoice). I recommend approving most of

 those costs. However, I conclude that the court should not approve the claimed costs of meals and

 taxi service. The $377.79 allocated for meal expenses include meals claimed on days when the

 relevant professional did not bill for performing any work on this case. The $114.98 allocated for




 4
  I acknowledge that in Dominguez v. Architectural Sign Group, 2019 WL 5257894, at *3. (E.D.N.Y. Oct.
 17, 2019), this court rejected any multiplier at all in reviewing a routine FLSA claim settlement. I
 nevertheless respectfully recommend approving a two-fold multiplier here in light of the fact that
 the plaintiff's counsel achieved recovery not only for their clients, but also for all members of the
 putative class.
 5
  Normally, the court would lack the authority to impose a fee reduction on settling parties
 unilaterally. While the court could condition its approval of a settlement on the parties' acceptance
 of a proposed reduction, it could not simply reform the parties' agreement without their consent. See
 Fisher v. SD Prot. Inc., 948 F.3d 593, 605 (2d Cir. 2020). However, the parties have already agreed to
 reallocate to the members of the proposed settlement class the amount of any reduction in the
 proposed fee award. See Revised Settlement ¶ 5.2.B. As a result, if the court accepts the foregoing
 recommendations, it is already empowered to order the fee reduction as part of its settlement
 approval rather than merely conditioning its approval on the parties' accession to the reduction.

                                                    15
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 16 of 17 PageID #: 801



 taxi service suffers from a similar defect. 6 I therefore conclude that the meal and taxi bills the

 plaintiffs' counsel have submitted are not a reliable measure of costs reasonably incurred on the

 plaintiffs' behalf. The remaining $9,109.07 charged for copying, filing, service, research expenses,

 and the mediator's fee all appear to have been reasonably incurred. I therefore recommend that the

 court approve an allocation of $9,109.07 of the settlement fund as reimbursement of the plaintiffs'

 litigation costs. 7

 III.     Recommendation

          For the reasons set forth above, I respectfully recommend that the court exercise its

 authority under the proposed settlement agreement to reduce the proposed award of fees and costs

 to $198,888.07 (consisting of $189,890.00 in fees and $9,109.07 in costs), with the remainder to be

 allocated to class members, and, with that change, grant the motions.

 IV.      Objections

          Any objections to this Report and Recommendation are due by March 27, 2020. Failure to

 file objections within this period designating the particular issues to be reviewed waives the right to




 6
   For example, the claimed costs include a paralegal assistant's meal on January 20, 2017, when no
 one at the plaintiffs' counsel's firm billed any work. Likewise, another paralegal assistant billed for
 meals on February 20 and 26, 2018 even though she did not bill for any work on this case on either
 of those days. Similarly, an attorney claimed reimbursement for taxi service on January 21, 2018,
 despite billing for no work that day, and a paralegal assistant did likewise on February 26, 2018. See
 id. at 2; Billing Records at 6, 20, 21; Expense Invoice at 3, 6, 21.
 7
  As with the recommended reduction of attorneys' fees, the parties have already provided the court
 with authority to reduce the proposed award of costs and allocate the remainder to class members
 on a pro rata basis. See Revised Settlement ¶ 5.2B.
                                                     16
Case 1:16-cv-06868-KAM-JO Document 62 Filed 03/13/20 Page 17 of 17 PageID #: 802



 appeal the district court's order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Wagner & Wagner,

 LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile, P.C, 596 F.3d 84, 92 (2d Cir. 2010).

         SO ORDERED.

 Dated: Brooklyn, New York
        March 13, 2020
                                                                         _      /s/          _
                                                                         James Orenstein
                                                                         U.S. Magistrate Judge




                                                    17
